DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 07/23/20.  The request for foreign priority to a corresponding French application filed 07/24/19 has been received and is proper.  Claims 1-15 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Muniraju in view of DeVlieg
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muniraju et al. (U.S. Patent Pub. No. 2020/0080609) (effective filing date: 09/12/18) in view of DeVlieg (U.S. Patent Pub. No. 2003/0102191).  Muniraju is directed to an apparatus and method for determining the estimated remaining use of a brake assembly.  See Abstract.  DeVlieg is directed to a system and method for aircraft braking system usage monitoring.  See Abstract. 
Claim 1: Muniraju discloses an aircraft wheel and brake assembly [see para. 0028] comprising: a wheel [para. 0045]; a brake [Fig. 1A] arranged to brake the wheel and comprising at least one friction member [para. 0045-47], an actuator bracket (140), and at least one brake actuator (150) held by the actuator bracket and arranged to selectively exert a braking force on the at least one friction member; a data concentrator (102, 110) arranged to acquire measurement signals (from sensors 104) produced by the measuring device (120, 130), to process the measurement signals so as to produce digital monitoring signals (106), and to transmit the digital monitoring signals to the outside of the aircraft wheel and brake assembly [see, e.g., para. 0079], the data concentrator comprising a housing and at least one printed circuit board incorporated into the housing [see para. 0031 (“sensor elements may be mounted on a printed circuit board inside of a housing”)], the data concentrator being mounted on the actuator bracket [para. 0028 (“device 100, or any other device described…can be physically attached to a brake assembly of a vehicle, such as an aircraft…”); see also Fig. 1A].  See Fig. 1A.
Muniraju discloses all the limitations of this claim except that the measuring device discussed is for brake wear (which is one of the multiple measuring devices in the instant application – see claim 11), not for wheel rotational speed and brake temperature.  DeVlieg also discloses an aircraft wheel and brake assembly with a third measuring device (32) for brake wear delivering signals to a data concentrator (18) [Fig. 3], much like Muniraju, but further includes a first measuring device (14, 62) arranged to measure a rotation speed of the wheel [Figs. 1, 4; para. 0005 (“wheel speed signals that are a function of the rotational speed of the brake wheel”); para. 0031 (“wheel speed monitor, as described above”)] and a second measuring device (56) arranged to measure a temperature of the at least one friction member (26, 28) [see Fig. 2; para. 0030], with all of the devices delivering signals to the data concentrator (18).  See Figs. 1-4.  It would be obvious to one skilled in the art at the effective filing date of the invention to include these additional measuring devices because the additional data can be used by a control system to better monitor braking application, its efficiency and wear of the assembly. 
Claim 2: It would be obvious for one skilled in the art at the effective filing date of the invention to position the data concentrator between two adjacent brake actuators held by the actuator bracket because this is merely a design choice, perhaps to provide a central location for the control system relative to the actuators (two-piston brake assembly are well-known to clamp a rotor), or for other considerations such as compactness and/or symmetry. 
Claim 3: DeVlieg discloses that the brake is a hydraulic brake.  See para. 0026.  Muniraju discloses that and that the housing is fastened to fastening means [see Fig. 1] and DeVlieg discloses the data concentrator extends on or from a rear portion of two adjacent piston housing casings [see Fig. 2]. 
Claim 4: Muniraju discloses that the data concentrator is positioned in a lower zone of the actuator bracket.  See Fig. 1 (note: “lower zone” is broad). 
Claim 5: DeVlieg discloses that the first measuring device includes a first target (inherent) and a first sensing component (14).  See Figs. 1, 2.  Muniraju discusses sensing components being held by the actuator bracket.  See Fig. 1.  It would be obvious to one skilled in the art at the effective filing date of the invention for the first target to be on the wheel rim since this is how rotational speed of a wheel/rotor is typically measured – by fixed point(s) on the rotating disc/wheel.
Claim 6: DeVlieg discloses that the first sensing component is incorporated into or on the data concentrator.  See Figs. 1, 2. 
Claim 7: DeVlieg discloses that the first measuring device includes a first target (inherent) and a first sensing component (14), the first sensing component being mounted on a torque tube of the brake.  See Figs. 1, 2.  It would be obvious to one skilled in the art at the effective filing date of the invention for the first target to be on the wheel since this is how rotational speed of a wheel/rotor is typically measured – by fixed point(s) on the rotating disc/wheel.
Claim 8: DeVlieg discloses that the first sensing component is mounted on a transverse annular web of the torque tube.  See Figs. 1, 2. 
Claim 9:  It would be obvious to one skilled in the art at the effective filing date of the invention for the hub to form the first target since this is how rotational speed of a wheel/rotor is typically measured – by fixed point(s) on the rotating disc/wheel. 
Claim 10: It would be obvious to one skilled in the art at the effective filing date of the invention for a measuring device that measures temperature to be a thermocouple probe since this a well known and commonly used component for sensing temperature, and it’s a design choice based on cost/availability of parts. 
Claim 11: Muniraju discloses a third measuring device (120, 130) arranged to measure wear of the at least one friction member.  See Fig. 1. 
Claim 12: Muniraju discloses that the third measuring device includes a second target (130) and a second sensing component (120, 104), the second target being connected to the at least one friction member, the second sensing component being held by the actuator bracket.  See Fig. 1. 
Claim 13: Muniraju discloses that the second sensing component is incorporated into or on the housing of the data concentrator.  See Fig. 1. 
Claim 14: Muniraju discloses that the data concentrator comprises an antenna for transmitting the digital monitoring signals via wireless transmission.  See para. 0041, 0096. 
Claim 15: Muniraju discloses an aircraft landing gear (12) comprising the aircraft wheel and brake assembly according to claim 1.  See Abstract; para. 0025.  DeVlieg also discloses aircraft landing gear (12).  See Fig. 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 3, 2022